                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 26, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

HERMELINDA P REYNA,            §
                               §
      Plaintiff,               §
VS.                            §                 CIVIL ACTION NO. 2:18-CV-132
                               §
SOCIAL SECURITY ADMINISTRATION §
DISTRICT MANAGER,              §
                               §
      Defendant.               §

                      ORDER ADOPTING MEMORANDUM
                     AND RECOMMENDATION TO DISMISS

      On October 5, 2018, United States Magistrate Judge B. Janice Ellington issued her

“Memorandum and Recommendation to Dismiss” (D.E. 11). Plaintiff was provided

proper notice of, and opportunity to object to, the Magistrate Judge’s Memorandum and

Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No.

2002-13. No objections have been filed.

      When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

      Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 11), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
findings and conclusions of the Magistrate Judge.       Accordingly, this action is

DISMISSED WITHOUT PREJUDICE as frivolous or, alternatively, for failure to state

a claim upon which relief may be granted.

      ORDERED this 26th day of October, 2018.


                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




2/2
